Case 6:19-bk-11430-MH   Doc 54 Filed 04/06/21 Entered 04/06/21 16:46:33   Desc
                         Main Document    Page 1 of 7
Case 6:19-bk-11430-MH   Doc 54 Filed 04/06/21 Entered 04/06/21 16:46:33   Desc
                         Main Document    Page 2 of 7
Case 6:19-bk-11430-MH   Doc 54 Filed 04/06/21 Entered 04/06/21 16:46:33   Desc
                         Main Document    Page 3 of 7
Case 6:19-bk-11430-MH   Doc 54 Filed 04/06/21 Entered 04/06/21 16:46:33   Desc
                         Main Document    Page 4 of 7
Case 6:19-bk-11430-MH   Doc 54 Filed 04/06/21 Entered 04/06/21 16:46:33   Desc
                         Main Document    Page 5 of 7
Case 6:19-bk-11430-MH   Doc 54 Filed 04/06/21 Entered 04/06/21 16:46:33   Desc
                         Main Document    Page 6 of 7
Case 6:19-bk-11430-MH   Doc 54 Filed 04/06/21 Entered 04/06/21 16:46:33   Desc
                         Main Document    Page 7 of 7
